Citation Nr: 1412298	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-06 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis with left foot metatarsalgia prior to September 17, 2011. 

2.  Entitlement to a rating in excess of 20 percent for bilateral plantar fasciitis with left foot metatarsalgia from September 17, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO, inter alia, increased the Veteran's rating for bilateral plantar fasciitis with left foot metatarsalgia to 10 percent, effective from the date of the claim for increase, November 28, 2006.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In July 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C, for further action, to include additional development of the evidence.  A June 2012 rating decision following this remand assigned a higher, 20 percent rating for the service connected bilateral foot disability.  Also issued in June 2012 was a supplemental SOC (SSOC), following which the case was returned to the Board for further appellate consideration.

Although the RO granted a higher, 20 percent rating for service-connected bilateral foot disability effective from September 17, 2011, inasmuch as one or more higher ratings for this disability are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal regarding the evaluation of the service-connected bilateral foot disability as encompassing both matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Since the November 28, 2006, claim for increase, bilateral plantar fasciitis with left foot metatarsalgia has resulted in severe, but not pronounced, disability.   
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for bilateral plantar fasciitis with left foot metatarsalgia from November 28, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5276, 5279, 5284 (2013).

2.  The criteria for a rating in excess of 30 percent for bilateral plantar fasciitis with left foot metatarsalgia from November 28, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, DCs 5276, 5279, 5284 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  A December 2006 letter sent prior to the March 2007 rating decision which gave rise to this appeal advised the Veteran of the evidence and information necessary to substantiate this claim for an increased rating, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter informed the Veteran of the evidence and information necessary to establish an increased rating and effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice as to the claim for increase was provided by a November 2008 letter, and any timing error with respect to this letter was cured by readjudication in subsequent SSOCs.  Mayfield, Prickett, supra. 

Relevant to the duty to assist, the record contains sufficient information to determine the proper ratings to be assigned for the service-connected bilateral plantar fasciitis with left foot metatarsalgia for the periods in question, to include the service treatment reports, private clinical reports, and reports from VA examinations.  The most recent VA examination completed in September 2011 contained the information requested by the Board in its July 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  

The RO also issued the Veteran a letter in July 2011, as requested in the July 2011 remand, asking him to provide sufficient information and authorization to obtain any additional pertinent evidence.  See Stegall, supra.  No response to this letter is of record, and the Veteran's representative indicated in an October 2012 reply to the June 2012 SSOC that the Veteran had no additional evidence regarding his appeal.    

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matters adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness to this adjudication. 
  
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court Veterans Appeals (now, the Court of Appeals for Veterans Claims (Court)  held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where the question involves one for an increased rating, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple, distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.    See Hart v. Mansfield, 21 Vet. App. 505 (2007).   The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

Musculoskeletal foot disabilities are addressed in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, under 38 C.F.R. § 4.71a, DCs 5276 to 5284.  

Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent disabling).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Id. 

DC 5279 provides a sole, 10 percent, rating for unilateral or bilateral anterior metatarsalgia (Morton's disease).  For foot injuries not listed at DCs 5276 to 5283, DC 5284 provides for 10, 20, and 30 percent ratings for moderate, moderately severe, and severe disability, respectively.  

The Board has reviewed all of the evidence of record, to include in the Veteran's paper claims file and his Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to the matters herein decided.  (The Virtual VA file includes a February 2014 brief completed by the Veteran's representative, a copy of which has been physically added to the record, but no other pertinent evidence or information not physically of record).  

Summarizing the pertinent evidence with the criteria listed above in mind, the Veteran was treated in service for foot pain, to include in June 1994 after he was kicked in the right foot while playing soccer.  X-rays of the feet in May 1993 and June 1994 were both negative.  Service treatment reports dated from 2003 to 2005 reflect impressions of plantar fasciitis.  Reports from a referral for private treatment dated in September 2004 reflect an assessment of bilateral plantar fasciitis and pes planus and reports from private magnetic resonance imaging conducted in June 2005 reflect an impression of mild left plantar fasciitis and a mild prominence of the right plantar fascia without surrounding edema.  A pre-discharge VA general medical examination conducted in July 2005 revealed no abnormal findings upon physical examination or x-ray.  

With consideration of the clinical picture involving the feet as summarized above, an October 2005 rating decision granted service connection for a disability listed as "plantar fasciitis with pes planus, bilateral foot."  A noncompensable rating was assigned under DC 5276.  

Thereafter, the record includes reports from private outpatient treatment and physical therapy for plantar fasciitis, with a February 2006 report from such treatment noting the Veteran describing "significant" improvement with physical therapy and an assessment of mild improvement of plantar fasciitis with a pes planus deformity.  

Reports from a January 2007 VA Compensation examination to assess the severity of the service-connected foot disability reflect the Veteran reporting that several recent cortisone injections by a private podiatrist had decreased pain to a manageable level.  The Veteran also referenced sessions of physical therapy and the utilization of shoe inserts.  He described his foot pain as being constant and reaching the level of 7 to 9 out of 10 in severity.  Weakness was denied but the Veteran did report stiffness in the feet.  The Veteran reported no swelling, increased skin temperature, or redness in the feet.  He did report fatigability and lack of endurance but denied flare-ups.  It was reported that there was no loss of time from his job due to his foot problems. 

Findings from the physical examination conducted in January 2007 included no edema; reflexes to 2/4 bilaterally with normal vibratory sensation; and a negative right Tinel's and minimally positive left Tinel's.  The great toe was in a rectus position bilaterally with 60 degrees of dorsiflexion and 20 degrees of plantar flexion.  The first ray position was elevated bilaterally with no hypermobility noted.  Subtler joint motion was full and pain-free and ankle motion was to 10 degrees of dorsiflexion bilaterally.  Plantar flexion was to 35 degrees on the left and 30 degrees on the right.  Repetitive (accomplished three times) motion showed no loss of motion and there was no pain with ankle motion bilaterally.  Foot posture in stance was in a rectus position bilaterally; the heels were perpendicular to the weight bearing surface bilaterally; and there was mild forefoot abduction bilaterally.  The Achilles tendon position was very mildly bowed with no pain on manipulation.  No excessive pronation was noted, the Veteran had a normal heel-toe gait, and gait was bilaterally not antalgic.  X-rays were interpreted as showing a normal calcaneal inclination angle and an increase in the calcaneal cuboid angle consistent with the forefoot abduction noted clinically.     

The assessment following the January 2007 VA examination was bilateral plantar fasciitis, felt by the examiner to be at least as likely as not secondary to military duty, and metatarsalgia of the left foot, felt by the examiner to be at least as likely as not secondary to service-connected foot disability.  In addition, the assessment was partially compensated congenital forefoot varus, which the examiner found was not related to military duty.  The assessment by the examiner was also that the Veteran did not have a bilateral pes planus deformity.  

Following the January 2007 examination, the aforementioned March 2007 rating decision from which this appeal arises recharacterized the service connected foot disability as "bilateral plantar fasciitis with left foot metatarsalgia," and assigned an increased 10 percent rating, effective from the date of claim, for such disability under DCs "5299-5284."  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  The use of the hyphenated code by the adjudicators in the March 2007 rating decision indicates an unlisted orthopedic disorder (DC 5299) rated, by analogy, under the criteria for "other" foot injuries under DC 5284.  See 38 C.F.R. § 4.20 (2013).  

Additional evidence includes private clinical reports reflecting surgical bilateral release of the plantar fascia in March 2007.  A June 2007 treatment record noted a possible Morton's neuroma causing pain with weight bearing, and further private treatment reports dated in 2007 reflected excessive and early pronation with gait and the reports by the Veteran as to continuing difficulties standing and walking following his bilateral foot surgery. 

More recent evidence of record includes a September 2010 statement from a private podiatrist who reported that he had treated the Veteran "for a number of years."  He indicated that the Veteran continues to have foot discomfort which limits his ability to stand for long periods of time, walk, or perform job functions on hard surfaces.  The conclusion by the podiatrist was that the Veteran had reached maximum improvement at this stage of his life despite multiple treatment modalities.  He noted that the Veteran suffered from intermittent flares of plantar fascial type pain with severe discomfort in the heels of both feet which require occasional corticosteroid injections.  

Reports from the September 2011 VA compensation examination of the feet conducted pursuant to the instructions of the July 2011 remand, which followed repeated unsuccessful attempts to afford the Veteran such an examination, reflect the examiner's assessment that the Veteran had moderately severe bilateral plantar fasciitis with pes planus.  In describing his foot symptoms to the examiner at this examination, the Veteran reported that they were less severe than they were prior to his surgery.  He reported flare-ups of pain two to three days a week lasting a "couple of days," that require rest, ice, and Ibuprofen.  

In checklist fashion, the examiner in completing the "other than Flatfoot/Pes Planus" portion of the examination answered in the negative as to whether the following were demonstrated:  Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or bilateral weak feet.  After first answering in the negative as to whether the Veteran had any other foot injuries, the examiner noted that the Veteran had moderate disability due to an injury to the right foot.  As to the impact of the condition at issue on work, the examiner noted that the condition did impact work, but that the Veteran had retired. 

In completing the "Flatfoot" portion of the examination, the examiner indicated that the Veteran's signs and symptoms of flatfoot included pain on use that was accentuated and pain on manipulation of the feet, bilaterally.  There was no swelling on use but there were characteristic calluses, bilaterally.  Symptoms were said to not be relieved by arch supports, bilaterally.  There was extreme tenderness of the plantar surfaces of both feet that was improved by orthotic shoes which the Veteran was reported to wear constantly.  The examiner noted that there was a decreased longitudinal arch height on weight-bearing bilaterally but that the feet did not exhibit evidence of marked deformity (pronation, abduction, etc.) and that the Veteran did not have marked pronation.  The weight-bearing line was said to not fall over or medial to the great toe in either foot and there was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  Inward bowing of the Achilles tendon was noted bilaterally but the Veteran was said to not have marked displacement and severe spasm of the Achilles tendon on manipulation.  As to the impact of the condition at issue on work, the examiner again noted that the condition did impact work, but that the Veteran had retired. 

The date of the September 2011 VA examination set forth above was chosen as the effective date for the increased rating to 20 percent effectuated by the June 2012 rating decision, and this decision also rated the disability at issue under DCs "5279-5284."  As set forth above, the highest (and only) assignable rating for metatarsalgia under DC 5279 is 10 percent; as such, the hyphenated diagnostic codes chosen in the June 2012 rating decision provide the basis of the increased rating, in this case a 20 percent rating under DC 5284 corresponding to the moderately severe disability described by the examiner at the September 17, 2011, VA examination.  See 38 C.F.R. § 4.27. 

Applying the pertinent criteria to the facts as summarized above, while the assessment following the January 2007 VA examination was that the Veteran did not have pes planus, the reports from a referral for private treatment dated in September 2004 reflect an assessment of bilateral pes planus and the most recent VA examination conducted in September 2011 reflected a diagnosis of bilateral pes planus, and rather detailed findings pertinent to the condition.  In short, the Board resolves all reasonable doubt in the Veteran's favor and finds that the Veteran has pes planus, and will attribute any disability associated with pes planus to his service-connected foot disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Given the determination immediately above as to the nature of the service-connected disability at issue, the first matter for consideration is whether the criteria for a rating in excess of 10 percent were met prior to September 17, 2011, under DC 5276 or DC 5284.  Such a rating under DC 5276 would require clinical evidence prior to September 17, 2011 of severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  An increased rating under DC 5284 would require clinical evidence prior to September 17, 2011 of moderately severe disability.  

Alter resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a 30 percent rating is warranted based on evidence of severe disability from the date of the claim, November 28, 2006.  38 C.F.R. § 3.102, 4.3, 4.7.  In this regard, while the 20 percent rating is apparently based on the determination by the VA examiner in September 2011 that "moderately severe" disability was shown at this examination, the term is not defined by DC 5284.  However, "severe" disability is defined under DC 5276, and two of the manifestations of severe disability defined at DC 5276, accentuated pain on manipulation and use and characteristic callosities, were shown at the September 2011 VA examination.  Moreover, given the clinical record prior to this examination-to include the private podiatrist's September 2010 statement indicating that the foot disability limits the Veteran's ability to stand or walk and had reached "maximum improvement," and the private clinical records from 2007, including those showing that the foot disability was so severe as to necessitate the surgery that was ultimately accomplished-it cannot reasonably be said that it was not until the September 2011 VA examination that an "increase" in disability was factually ascertainable so as to warrant increased compensation only from that date.  While the Board acknowledges that attempts were made to afford the Veteran with a VA examination prior to September 2011 that may have provided the clinical predicate for an increased rating prior to that time, as noted by the Board in the July 2011 remand, it does not appear that the failure to attend such an examination prior to September 2011 was solely the fault of the Veteran.   

As for whether a rating in excess of 30 percent may be assigned, the clinical findings as set forth above weigh against the assignment of more than a 30 percent rating for the entirety of the period under consideration.  In this regard, and as a rating in excess of 30 percent is not available under DC 5284, such a rating would require "pronounced" disability as described at DC 5276, with manifestations such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  The September 2011 VA examination specifically found that there was not marked pronation or marked inward displacement, and while the Veteran was noted to have extreme tenderness of plantar surfaces of the feet, such disability was said to have been improved by the Veteran's orthotics, thereby mitigating the functional impact of such symptoms.  Review of the other clinical evidence reveals that the far majority of the manifestations descriptive of pronounced disability at DC 5276 are not demonstrated, to the extent they are even demonstrated at all. 

In view of the foregoing, and even with consideration of the factors identified in DeLuca, with the Veteran's reports of fatigability and lack of endurance, but no flare-ups, at the January 2007 VA examination, and his description of flare-ups that can last for days at the September 2011 VA examination, the Board finds that at no time since the date of claim has any symptomatology that may be attributed to pes planus most closely approximated the criteria for the next higher (50 percent) rating under DC 5276.  As such, the criteria for a rating in excess of 30 percent for the service-connected foot disability for the entirety of the period in question are not met. 

In assessing the severity of the Veteran's bilateral plantar fasciitis with left foot metatarsalgia, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating are the required clinical findings that are within the province of trained medical and mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a rating in excess of 30 percent for bilateral plantar fasciitis with left foot metatarsalgia at any point pertinent to this appeal.

Additionally, the Board finds that at no pertinent point has the Veteran's bilateral plantar fasciitis with left foot metatarsalgia been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the January 2008 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's bilateral plantar fasciitis with left foot metatarsalgia at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for a rating higher than that assigned based on more significant functional impairment.  Significantly, there is no clinical indication or argument that the applicable criteria are otherwise inadequate to rate the service connected bilateral plantar fasciitis with left foot metatarsalgia.   Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, there has been no assertion that the Veteran's bilateral plantar fasciitis with left foot metatarsalgia has rendered the Veteran unemployable, and it was specifically noted at the January 2007 VA examination that there was no loss of time from his job due to his foot problems.  The September 2011 VA examination reports noted that the foot disability had impacted the Veteran's ability to work and that he had retired; however, these reports do not reflect that the Veteran's retirement was the result of his service-connected foot disability.  Moreover, while the private podiatrist in September 2010 noted job limitations involving standing on hard surfaces, there is otherwise no specific evidence that service-connected foot disability rendered the Veteran unable to secure or follow any substantially gainful occupation prior to his retirement.  Thus, as there is no suggestion of actual or effective unemployment due solely to the service-connected bilateral plantar fasciitis with left foot metatarsalgia, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board concludes that while the criteria for a 30 percent rating for bilateral plantar fasciitis with left foot metatarsalgia are met for the entirety of the period in question, there is no basis for a rating in excess of 30 percent for such disability, to include pursuant to a staged rating under Hart, and that entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis with left foot metatarsalgia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the disability under consideration at any pertinent point, that doctrine is not for application with respect to this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, 1 Vet. App. at 49, 53-56 (1990).


ORDER

A 30 percent rating for bilateral plantar fasciitis with left foot metatarsalgia from November 28, 2006, is granted, subject to the legal authority governing the payment of monetary awards.

A rating in excess of 30 percent for bilateral plantar fasciitis with left foot metatarsalgia is denied. 


____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


